OLD MUTUAL FUNDS II AMENDMENT TO AMENDED AND RESTATED EXPENSE LIMITATION AGREEMENT THIS AMENDMENT dated January 23, 2008 to the Amended and Restated Expense Limitation Agreement dated December 21, 2006, as amended (the “Expense Limitation Agreement”), by and between Old Mutual Funds II (“OMF II”) and Old Mutual Capital, Inc., shall be as follows: WHEREAS, effective November 19, 2007, the name of OMF II was changed from Old Mutual Advisor Funds II to Old Mutual Funds II; and WHEREAS, effective November 19, 2007, the name of the Old Mutual Emerging Growth Fund was changed to Old Mutual Developing Growth Fund; and WHEREAS, effective on or about December 1, 2007, Advisor Class shares were liquidated and effective on or about January 1, 2008, Class R shares were liquidated; and WHEREAS, the parties wish to amend Schedules A through F to the Expense Limitation Agreement to delete the Advisor Class and Class R Schedules and to reduce the expense limitations for the share classes of the Old Mutual Dwight Intermediate Fixed Income Fund. NOW, THEREFORE, the parties agree as follows: 1. Schedules A through F to the Expense Limitation Agreement shall be replaced with Schedules A through D attached hereto. 2. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Expense Limitation Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS II By: /s/ Robert T. Kelly Name: Robert T. Kelly Title: Treasurer OLD MUTUAL CAPITAL, INC. By: /s/ Mark E. Black Name: Mark E. Black Title: Chief Financial Officer AMENDED SCHEDULE A
